—Order *467of disposition, Family Court, New York County (Mary Bednar, J.), entered November 26, 1991, which permanently terminated respondent’s parental rights to the subject child upon a fact-finding determination that she had permanently neglected him, and committed the custody and guardianship of the child to the Commissioner of Social Services and petitioner childcare agency for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to avail herself of drug rehabilitation, counseling and parenting skills programs that petitioner agency continually sought and encouraged her to enter (see, Matter of Gilbert, 127 AD2d 452, 454), that respondent’s visitations were infrequent and sporadic (see, Matter of O. Children, 128 AD2d 460), and that when visitation did occur, the contact was in many ways inappropriate and unnurturing and indeed harmful (see, Matter of Daniel C., 169 AD2d 691, lv denied 77 NY2d 809). "[An] agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments. Indeed, an agency that has embarked on a diligent course but faces an utterly un-cooperative or indifferent parent should nevertheless be deemed to have fulfilled its duty” (Matter of Sheila G., 61 NY2d 368, 385). The dispositional hearing established that the best interests of the child required termination of respondent’s parental rights so as to free the child for adoption (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.